      Case 2:19-cv-02514-JAR-KGG Document 160 Filed 10/23/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS



ASSESSMENT TECHNOLOGIES
INSTITUTE, L.L.C.
                                                        Case No. 2:19-cv-02514-JAR-KGG
               Plaintiff,

       v.

CATHY PARKES d/b/a LEVEL UP RN


               Defendant.


    PLAINTIFF’S MOTION TO COMPEL INSURANCE-RELATED DOCUMENTS

       Plaintiff Assessment Technologies Institute, L.L.C. (“Plaintiff” or “ATI”) respectfully

requests that the Court issue an order compelling Defendant Cathy Parkes d/b/a Level Up RN

(“Defendant” or “Parkes”) to produce her communications with insurance companies related to

this litigation. In particular, ATI is seeking communications between Defendant and two

separate insurance companies: (1) the Hartford Financial Services Group, Inc. (“The Hartford”)

and (2) the Hanover Insurance Group (“Hanover”).

       Defendant is improperly withholding these documents on privilege grounds, including a

purported insurer-insured privilege and the work-product doctrine. Defendant’s privilege

assertions should be rejected, and she should be ordered to produce all communications with the

insurance companies related to this litigation.

       The Hartford. In 2019, Defendant, through her husband Bill Parkes, made a claim to The

Hartford for insurance coverage for this litigation. In attempting to seek coverage, Mr. Parkes

made statements to The Hartford relevant to the claims and defenses in this case. In particular,

Mr. Parkes forwarded a communication that he had previously had with an ATI employee named
      Case 2:19-cv-02514-JAR-KGG Document 160 Filed 10/23/20 Page 2 of 4




Rebecca Pontes and made representations to The Hartford about the scope of his his pre-

litigation communications with ATI. Defendant is relying on Mr. Parkes’ testimony about pre-

litigation communications to assert that ATI somehow waived or is estopped from bringing all of

its claims in this case. The Hartford denied Defendant’s insurance claim and has never agreed to

insure or indemnify Defendant for this case. Under such circumstances, Defendant has no basis

to withhold any communications with The Hartford.

       During the parties’ discovery call with the Court, Defendant’s counsel argued only that

communications with The Hartford are protected by the work-product doctrine. However,

Defendant’s counsel could not identify—and ATI still is not aware of—a single case where a

party’s communications requesting insurance coverage were protected by the work-product

doctrine. In the case of the one communication discussed above, it was authored by Bill Parkes,

Defendant’s husband, who is not a lawyer. And the communication does not on its face reflect

any legal advice. Indeed, it is difficult to understand how Defendant’s attempt to claim

insurance, a business-related decision, was “prepared in anticipation of litigation or for trial.”

AKH Co. v. Universal Underwriters Ins. Co., 300 F.R.D. 684, 688 (D. Kan. 2014). In any event,

even if somehow the work-product protection applied to the content of the email, Defendant

waived any such protection by including that content in an email to The Hartford, with whom

Defendant had no privileged relationship. See United States v. Ary, 518 F.3d 775, 783 (10th Cir.

2008) (“Courts will imply waiver when a party claiming the protection has voluntarily disclosed

work product to a party not covered by the work-product doctrine.”).

       Hanover. Defendant, again through her husband Bill Parkes, also sought insurance

coverage for this litigation from Hanover (doing business as Citizens Insurance Company of

America). In order to make a claim for insurance coverage, Mr. Parkes communicated about this




                                                  2
      Case 2:19-cv-02514-JAR-KGG Document 160 Filed 10/23/20 Page 3 of 4




litigation with Hanover, much like he did when requesting insurance coverage from The

Hartford. These communications are relevant for the same reasons discussed, in that Mr. Parkes,

on behalf of Defendant, likely made statements to Hanover about Defendant’s business, ATI’s

claims in this case, as well as his pre-suit communications with Ms. Pontes. Defendant’s claims

of privilege also do not protect disclosure of these communications between Defendant and

Hanover. For example, contrary to Defendant’s assertion, there is no “insurer-insured” privilege

under federal or Kansas state law. See, e.g., Kemp v. Hudgins, No. 12-2739-JAR-KGG, 2015

WL 866905, at *4 (D. Kan. Mar. 2, 2015) (stating that the Court was “unable to find a single

decision from a Kansas court, state or federal, recognizing the insurer-insured privilege”).

        Accordingly, ATI respectfully requests that the Court grant its motion to compel and

require Defendant to produce her communications with The Hartford and Hanover related to this

litigation.



Dated: October 23, 2020                       Respectfully submitted,

                                              STINSON LLP

                                              /s/ Robin K. Carlson
                                              Timothy J. Feathers (KS Bar No. 13567)
                                              Robin K. Carlson (KS Bar No. 21625)
                                              1201 Walnut Street, Suite 2900
                                              Kansas City, MO 64106-2150
                                              Tel.: 816-691-2754
                                              Fax: 816-412-1134
                                              timothy.feathers@stinson.com
                                              robin.carlson@stinson.com

                                              and

                                              GOODWIN PROCTER LLP

                                              Brett M. Schuman (Admitted Pro Hac Vice)
                                              Nicholas M. Costanza (Admitted Pro Hac Vice)
                                              Three Embarcadero Center, 24th Floor


                                                 3
Case 2:19-cv-02514-JAR-KGG Document 160 Filed 10/23/20 Page 4 of 4




                              San Francisco, CA 94111
                              Tel.: 415-733-6000
                              Fax: 415-677-9041
                              bschuman@goodwinlaw.com
                              ncostanza@goodwinlaw.com

                              I. Neel Chatterjee (Admitted Pro Hac Vice)
                              Andrew S. Ong (Admitted Pro Hac Vice)
                              601 Marshall Street
                              Redwood City, CA 94063
                              Tel.: 650-752-3100
                              Fax: 650-853-1038
                              nchatterjee@goodwinlaw.com
                              aong@goodwinlaw.com

                              Attorneys for Plaintiff
                              ASSESSMENT TECHNOLOGIES INSTITUTE,
                              L.L.C.




                                 4
